Citation Nr: 0939775	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  04-30 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right foot 
disability.

3.  Entitlement to an increased disability rating for 
hemorrhoids, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy 
from November 1956 to September 1960; in the United States 
Air Force from June 1971 to October 1973; and in the United 
States Navy Reserves from approximately March 1983 to 
October 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in July 2003 and September 2004.

In November 2006, the Board remanded claims of service 
connection for hypertension, a right foot disability, a right 
thumb disorder, a right wrist disability, as well as the 
hemorrhoids rating claim and the issue of entitlement to a 
total disability rating based on individual unemployability 
(TDIU).  In February 2009, the Appeals Management Center 
(AMC), among other things, granted service connection for 
degenerative joint disease of the right thumb and 
degenerative joint disease of the right wrist.  Entitlement 
to a TDIU rating was also granted.   Because those three 
benefits were granted, only the claims concerning 
hypertension, a right foot disability, and hemorrhoids are 
now before the Board.


FINDING OF FACT

In April 2009, prior to the issuance of a final decision, the 
Board received a statement from the Veteran in which he 
expressed his desire to withdraw his appeal.




CONCLUSION OF LAW

The Veteran's appeal has been withdrawn.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal may be withdrawn by an appellant or by his or her 
representative.  38 C.F.R. § 20.204(a) (2009).  Except when 
made on the record at a hearing, appeal withdrawals must be 
in writing.  An appeal withdrawal is effective when received 
by the RO prior to the appeal being transferred to the Board 
or when received by the Board before it issues a final 
decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal 
will be deemed a withdrawal of the notice of disagreement 
and, if filed, the substantive appeal, as to all issues to 
which the withdrawal applies.  38 C.F.R. § 20.204(c).

In April 2009, prior to the issuance of a final decision, the 
Board received a statement from the Veteran in which he 
stated that if he is granted individual unemployability with 
Dependents' Educational Assistance (D.E.A.), he would like to 
have his appeals withdrawn as continuing them would be moot 
to him.  As noted previously, the Veteran was awarded a TDIU 
rating by a February 2009 rating decision.  At that time, 
basic eligibility to D.E.A. was also established.  In view of 
those two awards, the Board finds that the Veteran has 
expressed his desire to withdraw his appeal to the remaining 
three issues.  Thus, there is effectively no longer any 
remaining allegation of error of fact or law concerning the 
claims of service connection for hypertension and a right 
foot disability, as well as the claim for an increased rating 
for hemorrhoids.  See 38 U.S.C.A. § 7105(d)(5) (West 2002).  
Accordingly, the Board will dismiss the appeal.


	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


